DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 28, 2022.  Claims 1 and 17 are amended by the Applicant.  Claims 1 – 17, where Claims 1, 9, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s arguments filed April 28, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1 and 9, the prior art does not disclose or suggest the claimed “event code.”
b)	Regarding Claims 1, 9, and 17, the prior art does not disclose or suggest a network-connected server for providing information pertinent to the specific exam.
c)	Regarding Claims 2, 3, 10, and 11, the prior art does not disclose or suggest of “alpha numeric characters.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant provides various arguments to distinguish the claimed “event code” from Winneg’s “class name” or “password,” such as the “class name” is known in advance of the examination and not provided at the outset of the examination time [See Remarks, Pg. 6, last Para. – Pg. 8, 1st Para.].  The Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPTQ2d 1057 (Fed. Cir. 1993).
Any rationale as to why it is preferred that the information is not known in advance to the examination session is irrelevant when interpreting the claims, such as cheating.  The Applicant addresses this requirement by amending Claim 1 to include “at the outset of the examination-taking session.”  No such amendment is included in Claim 9.  After review of the specification, the Office does not find support for the amendment limitation.  The Office will provide a new grounds of rejection indicating the enablement issue and address the amendment with new art.
2.	With regards to b), the Applicant appears to accidentally omit the citations of PGPub. 2007/0117083, Figs. 2, 3, and 4; Para. 0029-30, 0032, 0042 [See Remarks, Pg. 8].  These citations are present in the previous office action, such as in Pg.4.  As seen from the citations of Winneg, it is clear there is communication between a network-connected server and the client computer used to take the test [See Fig. 2, Para. 0029-30].  Therefore, the Applicant’s arguments are not persuasive.
3.	With regards to c), the Applicant appears to opine that a password comprising numerical characters is not considered an alpha numeric password [See Remarks, Pg. 9].  The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].
	While it is accurate that alpha numeric characters consist of number and letters, the claims do not require that both letter and numbers are included in the event code as the Applicant opines.  A string of alpha numeric characters can consist of any variation of letters and/or numbers because numbers are a subset of alpha numeric characters.  Additionally, Winneg discloses an exam password with no specific requirement and a user password consisting of six (6) alpha numeric characters [Para. 0008; incorporated Patent 7,069,586; Fig. 7, Col. 9, lines 45-33; class name for the exam to be taken is entered into the GUI of the exam-taking application; Col. 10, lines 4-8; can also be exam password].  The rejection indicated the use of the same password structure found for the user password as for the exam password.  Therefore, the claim is not distinguishable of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
4.	Regarding Claim 1, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Nothing in the specification indicates describes the amended limitation of “at the outset of the examination-taking session, providing an event code to each member of the group” as claimed.  Therefore, the amendment is considered new matter.
5.	Regarding Claims 2 – 8, the claims are rejected based on their dependency on Claim 1 and under the same rationale.
6.	Regarding Claim 17, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Nothing in the specification indicates describes the amended limitation of “at the outset of the examination-taking session, populating the event listing with a plurality of events” as claimed.  Therefore, the amendment is considered new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 9 and 12 – 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by PGPub. 2007/0117083 (hereinafter "Winneg").
7.	Regarding Claim 9, Winneg discloses a system for transforming a generic software application provided to one or more members of a selected group of end-users into a customized software application for use at a specific respective event [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0034, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions to client to administer the selected exam, which can comprise of configuring the header/footer of the exam file, receiving configuration files, etc.], selected from a plurality of events, in which the member participates [Para. 0008; incorporated Patent 7,069,586; Fig. 7, Col. 9, lines 45-33; class name for the exam to be taken is entered into the GUI of the exam-taking application; Col. 10, lines 4-8; can also be exam password], the system comprising:
(i) a generic software application [Para. 0008; incorporated Patent 7,069,586, Col. 8, lines 3-5; student exam-management application installed on student computers; Para. 0036, 0043];
(ii) an event code comprising a string of alphanumeric characters that are unique to the specific respective event in which the end-user participates [Para. 0008; incorporated Patent 7,069,586; Fig. 7, Col. 9, lines 45-33; class name for the exam to be taken is entered into the GUI of the exam-taking application; Col. 10, lines 4-8; can also be exam password];
(iii) a display for presenting a user interface generated by the generic software application to the end-user, wherein the user interface comprises a field for entry of the event code by the end-user [Para. 0008; incorporated Patent 7,069,586; Fig. 7, Col. 9, lines 45-33; class name for the exam to be taken is entered into the GUI of the exam-taking application; Col. 10, lines 4-8; can also be exam password];
(iv) one or more user-input devices disposed for communication with the generic software application permitting entry of the event code into the field by the end-user [Para. 0008; incorporated Patent 7,069,586; Col. 4, lines 48-60]; and
(v) an internet-connected server hosting information particular to the specific respective event in which the end-user participates [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0034, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions to client to administer the selected exam, which can comprise of configuring the header/footer of the exam file, receiving configuration files for the exam, etc.]; 
wherein the server is configured to electronically receive a request for the hosted information made by the generic software application upon entry of the event code into the field by the end-user, and to respond by electronically transmitting the requested information to the requesting generic software application [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0034, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions to client to administer the selected exam, which can comprise of configuring the header/footer of the exam file, receiving configuration files for the exam, etc.];
whereby, receipt of the information in step (v) transforms the generic software application into a customized software application for use by the end-user during the specific respective event in which the member participates [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0034, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions to client to administer the selected exam, which can comprise of configuring the header/footer of the exam file, receiving configuration files for the exam, etc.]; and, 
wherein the customized software application can be used by the end-user to produce a specific desired output within specific preset restrictions [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0034, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions to client to administer the selected exam, which can comprise of configuring the header/footer of the exam file, receiving configuration files for the exam, etc.].
8.	Regarding Claim 12, Winneg discloses all the limitations of Claim 9 above.  Winneg further discloses that said outputs comprise high-value data files [Para. 0052, 0055; outputs are answers to exams].9.	Regarding Claim 13, Winneg discloses all the limitations of Claim 12 above.  Winneg further discloses that said high-value data files comprise electronic documents [Para. 0008; incorporated Patent 7,069,586, Col. 22, lines 33-44].
10.	Regarding Claim 14, Winneg discloses all the limitations of Claim 9 above.  Winneg further discloses that said generic software application comprises secured electronic document creation software for taking exams [Para. 0008; incorporated Patent 7,069,586, Col. 22, lines 33-44].
11. 	Regarding Claim 15, Winneg discloses all the limitations of Claim 9 above.  Winneg further discloses that said group comprises untrusted agents [Para. 0037].
12. 	Regarding Claim 16, Winneg discloses all the limitations of Claim 15 above.  Winneg further discloses that said untrusted agents comprise examinees [Para. 0037].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winneg, in view of PGPub. 2005/0095571 (hereinafter “Miller”).
13.	Regarding Claim 1, Winneg discloses of a method for transforming a generic software application provided to each member of a selected group of end-users into a customized software application for use by each member at a specific respective event in which the member participates, wherein said event comprises an examination given during an examination-taking session [Abstract; Figs. 2 and 4; Para. 0037, 0050-52], comprising:
(i) prior to the start of the examination-taking session, providing a generic software application to one or more members of the selected group of end-users [Para. 0008; incorporated Patent 7,069,586, Col. 8, lines 3-5; student exam-management application installed on student computers; Para. 0036, 0043];
(ii) providing an event code to each member of the group provided with the generic software application in step (i), wherein each event code is unique to the specific respective event in which the member participates [Para. 0008; incorporated Patent 7,069,586; Fig. 7, Col. 9, lines 45-33; class name for the exam to be taken is entered into the GUI of the exam-taking application; Col. 10, lines 4-8; can also be exam password];
(iii) instructing each member of the group provided with an event code in step (ii) to enter their event code into the generic software application provided in step (i) [Para. 0008; incorporated Patent 7,069,586; Fig. 7, Col. 9, lines 45-33; class name for the exam to be taken is entered into the GUI of the exam-taking application; Col. 10, lines 4-8; can also be exam password];
(iv) responsive to entry of the event code into the generic software application by each member, electronically requesting and receiving from a network-connected server information pertinent to the specific respective event in which the member participates [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions and the exam to the client to administer the selected exam]; and
(v) populating the generic software application provided in step (i) with the information requested and received in step (iv), whereby a customized software application is created for use by each member of the group during the specific respective event in which the member participates [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0034, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions to client to administer the selected exam, which can comprise of configuring the header/footer of the exam file, receiving configuration files for the exam, etc.].
Winneg further discloses a password can comprise of sex alpha numeric character [Para. 0008; incorporated Patent 7,069,586, Fig. 3].  Winneg, however, does not specifically disclose that at the outset of the examination-taking session, providing an event code, wherein each event code comprises a string of alpha numeric characters.
	Miller discloses a system and method of administering online tests [Abstract; Fig. 1].  Miller further discloses of an examination start code (e.g., event code) is provided to the test takers at the outset of the examination-taking session [Para. 0069].  Miller further discloses that the start code can be a four digit code (event code comprises a string of alpha numeric characters) [Para. 0072].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Miller with Winneg since both system provide and monitor online examinations.  The combination would provide an unpredictability of the start code to prevent earlier execution of the exam and maintain integrity of the examination [Miller, Para. 0020, 0069, 0072-73].
14.	Regarding Claim 2, Winneg, in view of Miller, discloses all the limitations of Claim 1 above.  Miller further discloses that the event code comprises a string of at  least four and no greater than eight alpha numeric characters [Para. 0072].
15. 	Regarding Claim 3, Winneg, in view of Miller, discloses all the limitations of Claim 1 above.  Miller further discloses that the event code comprises no more than six alpha numeric characters [Para. 0072].
16.	Regarding Claim 4, Winneg discloses all the limitations of Claim 1 above.  Winneg further discloses that said outputs comprise high-value data files [Para. 0052, 0055; outputs are answers to exams].17.	Regarding Claim 5, Winneg discloses all the limitations of Claim 4 above.  Winneg further discloses that said high-value data files comprise electronic documents [Para. 0008; incorporated Patent 7,069,586, Col. 22, lines 33-44].
18.	Regarding Claim 6, Winneg discloses all the limitations of Claim 1 above.  Winneg further discloses that said generic software application comprises secured electronic document creation software for taking exams [Para. 0008; incorporated Patent 7,069,586, Col. 22, lines 33-44].
19. 	Regarding Claim 7, Winneg discloses all the limitations of Claim 1 above.  Winneg further discloses that said group comprises untrusted agents [Para. 0037].
20. 	Regarding Claim 8, Winneg discloses all the limitations of Claim 7 above.  Winneg further discloses that said untrusted agents comprise examinees [Para. 0037].
	Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winneg.
21.	Regarding Claims 10 and 11, Winneg discloses all the limitations of Claim 9.  Winneg, however, does not specifically disclose that the event code comprises a string of at least four and no more than six alpha numeric characters.
	However, Winneg discloses that a password can comprise of six alpha numeric characters [Para. 0008; incorporated Patent 7,069,586; Fig. 3].  Since there is no specific security requirement that the exam password meets a certain criteria, it would have been a designer’s choice as to make the exam password of Winneg six alpha numeric characters.  The motivation to do so is the make the exam password easier to remember for the exam takers (obvious to one skilled in the art).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winneg, in view of PGPub. 2011/0177484 (hereinafter “Morgan”).
22.	Regarding Claim 17, Winneg discloses of a method for transforming a generic software application provided to each member of a selected group of end-users into a customized software application for use by each member at a specific respective event, wherein said even comprises an examination given during an examination-taking session [Abstract; Figs. 2 and 4; Para. 0037, 0050-52], comprising:
(i) prior to the start of the examination-taking session, providing a generic software application 

(iii) instructing each member of the group 
(iv) responsive to selection 
(v) populating the generic software application with the information requested and received in step (iv), thereby creating a customized software application for use by each member of the group during the respective event in which the member participates [Figs. 2, 3, and 4; Para. 0029-30, 0032, 0034, 0042; Para. 0008; incorporated Patent 7,069,586; Col. 9, lines 53 – Col. 10, line 9; server sends instructions to client to administer the selected exam, which can comprise of configuring the header/footer of the exam file, receiving configuration files for the exam, etc.].
Winneg discloses that the user can select the exam to be taken by inputting the class name and the professor into the exam-taking software [Para. 0008; incorporated Patent 7,069,586; Fig. 7, Col. 9, lines 45-52].  Winneg, however, does not specifically disclose that the user can select the exam using a lookup feature comprises an event listing comprising a plurality of events, including the specific respective event in which the member participates and presenting the lookup feature to each member of the group provided with the generic software application.
	Morgan discloses a system and method for proctoring an examination online [Abstract].  Morgan further discloses that one the user specifies a time to take an exam, the user is provided with a drop down list of available exams in which the user then selects the desired exam (a lookup feature comprises an event listing comprising a plurality of events, including the specific respective event in which the member participates and presenting the lookup feature to each member of the group provided with the generic software application) [Fig. 12, Para. 0050-51].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Morgan with Winneg since both system provide and monitor online examinations.  The combination would enable the drop down list to be provided to an exam taker instead of having the exam taker input the information manually.  The motivation to do so is to improve the overall experience of the user by minimizing potential errors since the user may spell the professor’s name incorrectly (obvious to one skilled in the art).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496